     Case 1:21-cv-00930-BKS-CFH Document 1 Filed 08/17/21 Page 1 of 15




 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF NEW YORK

 JASON LEWIS,

                               Plaintiff,                            COMPLAINT and
                                                                     .JURY DEMAND
        -against-

PRIMECARE MEDICAL INC.; PERSONALCARE                                 Civil Action No.:
REGISTERED PROFESSIONAL NURSING, P.C.;                               1:21-CV-930 (BKS/CFH)
PRIMECARE MEDICAL OF NEW YORK, INC.; and ·
WARREN COUNTY,

                               Defendants.




        Plaintiff. through his attorney, SOVERN LAW, PLLC, as a Complaint against the

Defendants. alleges as follows:

        I. This is an action by Jason Lewis, a disabled veteran, against the Defendants for

damages sustained by reason of violation of his rights under the Americans with Disabilities Act

of 1990, 42 U.S.C. § 12101 et seq. ('"ADA") and the New York State Human Rights Law. N.Y.

Executive Law § 296(2) ("NYSHRL''), based on employment-related disability discrimination.

The Defendants· discriminatory treatment of Plaintiff. included terminating him for

discriminatory reasons, intentionally exacerbating Plaintiffs post traumatic stress disorder

("PTSD'') and unlawfully disclosing Plaintiffs confidential medical information.

                                  JURISDICTION AND VENUE

       2. Jurisdiction is proper under 42 U.S.C. § 12101 et seq. and 28 U.S.C. §§ 1331 and 1343.

       3. The Court has supplemental jurisdiction over the Plaintiffs claims brought under state

law pursuant to 28 U.S.C. §1367.


                                                 1
    Case 1:21-cv-00930-BKS-CFH Document 1 Filed 08/17/21 Page 2 of 15



       4. Venue is proper in this District in that a substantial part of the events or ommissions

giving rise to the claim occurred within the Northern District of New York. 28 U.S.C. §

139l(b).

                                            PARTIES

       5. The Plaintiff, JASON LEWIS, is a citizen of the United States and is a resident of Warren

County, New York. He is a former employee of one or more of the Defendants herein.

       6. The Plaintiff was employed by the Defendants herein as a registered nurse in the

Warren County Correctional Facility.

       7. Upon information and belief, PRIMECARE MEDICAL, INC., is a Pennsylvania

corporation located in Harrisburg, Pennsylvania.

       8. Upon information and belief. PRIMECARE MEDICAL, INC., is the parent company of

PERSONALCARE PROFESSIONAL REGISTERED NURSING. P.C.

       9. Upon information and belief. PERSONALCARE PROFESSIONAL REGISTERED NURSING,

P.C., is a Pennsylvania, professional corporation doing business in New York.

       l 0. Upon information and belief, PERSONALCARE PROFESSIONAL REGISTERED NURSING,

P.C .. is a wholly-owned subsidiruy of PRIMECARE MEDICAL, INC.

       11. Upon information and belict: there is an inte1Telation of operations between

PRIMECARE MEDICAL, INC., and PERSONALCARE PROFESSIONAL REGISTERED NURSING, P.C.

       12. Upon information and belief. PERSONALCARE PROFESSIONAL REGISTERED NURSING,

P.C., cleared all major employment decisions with PRIMECARE MEDICAL, INC.

       13. Upon information and beliet: PRIMECARE MEDICAL, INC., and PERSONALCARE

PROFESSIONAL REGISTERED NURSING, P.C., maintain a common management structure.




                                                2
    Case 1:21-cv-00930-BKS-CFH Document 1 Filed 08/17/21 Page 3 of 15



        14. Upon information and belief, PRIMECAREMEDICAL OF NEW YORK, INC .. is a New

York corporation and is the wholly-owned subsidiary of PRIMECARE MEDICAL, INC.

        15. Upon information and belief: WARREN COUNTY was, at all times relevant to the

allegations of this complaint, a municipal corporation within the State of New York and

controlled and was responsible for the activities at the Warren County Correctional Facility

where the Plaintiff was employed.

                                  FACTUAL BACKGROUND

        16. Plaintiff is a disabled veteran who sustained injuries while enlisted in the United

States Am1y during the years: 1997 to 2001.

        17. The Plaintiff also served in the United States Army Reserve from 2002 to 2004.

        18. Plaintiff has been diagnosed with moderate to severe post-traumatic stress

disorder (PTSD), depression and anxiety disorder.

        19. Due to injmies suffered while in active duty with the United States A1my, Plaintiff

has experienced neurological and other medical conditions that have progressively worsened

since his return from military service.

       20. For instance, Plaintiff has experienced a worsening of his PTSD. Specifically, ifhe

makes a mistake or is perceived as having made a mistake or repeatedly exposed to a stressful

situation, he may become hyperfocused on one issue. This, in turn, increases his anxiety which

then may disrupt his sleep. When the Plaintiffs sleep becomes disrupted, he may have recurrent

nightmares, have feelings of paranoia, and, if left without treatment, the Plaintiff may have

auditory and/or visual hallucinations. During these episodes, the Plaintiff usually decompensates

by retreating within his home until treatment. If the Plaintiff experiences other stressors during

his recovery process, he can regress.


                                                3
     Case 1:21-cv-00930-BKS-CFH Document 1 Filed 08/17/21 Page 4 of 15



        21. At all relevant times, Plaintiff received medical care and treatment from the VA

 Hospital satelite locations in Glens Falls and the Vet Center either in person or by phone.

        22. Plaintiffs disabilities substantially limit a number of his major life activities.

including attentiveness, concentration, executive function deficit-regulation and stress

intolerance.

        23. From June   L 2020 through August 7, 2020, Plaintiff was employed by the

Defendants herein as a Registered Nurse to provide such professional care at the Warren County

Correctional Facility (hereinafter referred to as the "Warren County Jail") located at 1400 U.S. 9.

Lake George. NY 12845.

        24. Specifically, in May, 2020, the Plaintiff was hired initially by PRIMECARE MEDICAL,

INC., and/or PERSONALCARE PROFESSIONAL REGISTERED NURSING, P.C .. , and/or PRIMECARE

MEDICAL OF NEW YORK, INC.

        25. When the Plaintiff started working as a Registered Nurse at the Warren County Jail,

Warren County (through its employees) immediately exercised formal control over the Plaintiff

by, among other things: (a) perfonning all of the background checks and other clearances before

he could even be hired; (b) having the power to revoke the Plaintiffs security clearance; (c)

issuing the key cards that allow the Plaintiff to open doors at the WmTen County Jail; (d) always

being present during patient visits, during the administration of medications or even during the

administration of routine or emergency treatments; (e) monitoring the medical area via

audio/visual cameras and have the ability to access the areas as well, at whim; and (f) meeting

routinely with Ms. King about any stafiing or medical operations concerns.

       26. The Plaintiffs innnediate supervisor at the Warren County Jail was Nichol King.




                                                  4
    Case 1:21-cv-00930-BKS-CFH Document 1 Filed 08/17/21 Page 5 of 15




       27. Upon commencing work at the Warren County Jail, the Plaintiff advised Nichol King

that he suffered from PTSD. Ms. King had worked with the Plaintiff in the past and, upon

information and belief, was already aware of the Plaintiffs condition.

       28. The Plaintiff worked Monday through Friday from 3:00 p.m., to 11 :00 p.m., and

earned an hourly wage of $36.50.

       29. During his employment with the Defendants, the Plaintiff did not receive any

unfavorable performance evaluations.

       30. On August 6, 2020, during the Plaintiffs work shift, Ms. King met with him to

discuss a work-related matter pertaining to the medical needs of an inmate at the Wan-en County

Jail. Ms. King disagreed with the Plaintiffs decision to pnt an inmate on a "'one on one"

constant supervision protocol until cleared by a doctor. This discussion was professional.

colleague to colleague. The Plaintiff defended his decision while Ms. King disagreed on the

grounds that the "'one on one" protocol became an inconvenience to the Wan-en County Jail

co1Tections officers.

       31. At the Angnst 6, 2020, meeting with Ms. King, the Plaintiff remained professional,

but nevertheless supported his decision in favor of inmate safety and in following the standard

operating procedures. Ms. King then asked the Plaintiff, '"what is wrong with you?" Ms. King

then info1med the Plaintiff that other employees felt uncomfortable working with him. The

Plaintiff asked Ms. King what she specifically meant by that, but she provided the Plaintiff with

no reasons.

        32.   During the August 6, 2020, meeting with Ms. King, the Plaintiff became anxious

and frustrated. The Plaintiff cried during this meeting with Ms. King and explained how


                                               5
    Case 1:21-cv-00930-BKS-CFH Document 1 Filed 08/17/21 Page 6 of 15



frustrated and anxious he was now knowing his co-workers expressed feelings of being

uncomfortable around him without giving any reasons for same.

       33. During the August 6, 2020, meeting, Ms. King instructed the Plaintiff to make it

known to his co-workers that he was "approachable" and then told the Plaintiff that she, "would

do anything not to have drama."

       34. Ms. King knew that the Plaintiff suffered from PTSD.

       35. Immediately following the meeting with Ms. King on August 6, 2020, the Plaintiff

experienced a PTSD episode and began experiencing suicidal ideations while al work.

       36. Following the August 6, 2020, meeting with Ms. King, the Plaintiff confided in one

of his co-workers and explained how he was having suicidal thoughts and needed to go home.

       37. On August 6, 2020, after speaking with a co-worker about his suicidal thoughts, the

Plaintiff called his wife to pick him up and he left work early.

       38. On August 7, 2020, the Plaintiff contacted Ms. King in order to update her regarding

his efforts to seek medical attention to address his mental concerns and provide her with a return

to work plan. Ms. King responded by telling the Plaintiff~ it was "a moot point" and that the

"county pulled [his] security ciearance and [the Plaintiff] was terminated.

       39. The Plaintiff received a letter, dated August 7. 2020, from PrimeCare Medical of

New York, Inc., confirming his tern1ination.

       40. Upon information and belief, sometime on or about August 7, 2020, Ms. King

contacted someone at the Warren County Jail and requested that the Warren County Jail revoke

the Plaintiffs security clearance.




                                                 6
    Case 1:21-cv-00930-BKS-CFH Document 1 Filed 08/17/21 Page 7 of 15



       41. Upon information and beliet; sometime on or about August 7, 2020, the Warren

Connty Jail revoked the Plaintiffs security clearance.

       42. Upon inf01mation and beliet sometime on or about August 7, 2020, Ms. King

discussed the Plaintiffs personal medical information with employees of each of the Defendants.

       43. With knowledge of the Plaintiffs PTSD, the Defendants herein intentionally

discriminated against the Plaintiff when they each took independent, adverse employment actions

against him.

       44. Following its knowledge of the Plaintiffs PTSD, the Defendants failed lo engage in

any interactive process to ascertain what, if any, accommodations were needed to allow the

Defendant to continue to work at the Warren Co1mty Jail.

       45. Following the Defendants' unlawful adverse employment actions against the

Plaintiff, the Plaintiff suffered and has continued to suffer from an exacerbation of his PTSD.

       46. As a result of the Defendants· actions, Plaintiff feels extremely humiliated, degraded,

victimized. embatrnssed and emotionally distressed.

                                        EEOC FILINGS

       47. On or about October 8, 2020, the Plaintiff filed a Charge of Discrimination against

Defendant P1ime Care Medical, Inc.

       48. On or about December 19, 2020, the Plaintiff filed a Charge of Discrimination against

Defendant Warren County.

       49. On March 30, 2021, the Plaintiff amended his Charge of Discrimination to expressly

include the subsidiaries of Prime Care Medical, Inc.

       50. On May 20, 2021, the EEOC issued Right to Sue Letters without determination as to the

Plaintiffs charges of discrimination against the Defendants.


                                                7
    Case 1:21-cv-00930-BKS-CFH Document 1 Filed 08/17/21 Page 8 of 15



                                        NOTICE OF CLAIM

       51. On November 4, 2020, the Plaintiff timely served the Warren County Attorney and the

Clerk of the Warren County Board of Supervisors with a Notice of Claim pursuant to N.Y. Gen.

Municipal Law §50-e.

                          AS AND FOR A FIRST CAUSE OF ACTION
                         (Violation of the Americans with Disabilities Act)

        52. Plaintiffherebyrepeats and realleges each and every allegation in paragraphs" l" through

"51" above as if fully set forth herein.

       53. Each of the defendants are a "covered entity" as that term is defined by the ADA.

       54. The Plaintiff suffers from a disability as defined under the ADA in that he suffers from

mental health disorders including PTSD, depression and anxiety disorder. The Plaintiff was also

regarded by the Defendants, individually and/or collectively, as suffering from a disability.

        55. On August 6, 2020, the Plaintiff experienced a suicidal ideation while at work, confided

in a nmse at the Warren County Jail and left work early to seek necessary help to address his

disorder.

        56.   On August 7, 2020, the Plaintiff suffered an adverse employment action when

Defendant, Warren County, revoked the Plaintiffs secmity clearance at the Warren County Jail

because of the Plaintiffs disability.

        57. On August 7, 2020, the Plaintiff was tem1inated by the Defendants, individually or

collectively, because of his disability.

        58. The Plaintiff is otherwise qualified to perform all of his essential job functions.




                                                 8
    Case 1:21-cv-00930-BKS-CFH Document 1 Filed 08/17/21 Page 9 of 15



       59. As a result of the foregoing, the Defendants have discriminaled against the Plaintiff in

violation of the ADA by both revoking his security clearance and then tem1inating his employment

because of his disability.

       60. As a result of the foregoing, the Plaintiff has suffered an exacerbation of his disability.

       61. As a direct and proximate result of the Defendants· unlawful and discriminatory conduct

in violation of the ADA, the Plaintiff has suffered and continues to suffer monetary and/or economic

damages. including but not limited to, loss of past and future income, compensation and benefits,

all in an amount which cannot be accurately determined at this time.

       62. As a direct and proximate result of the Defendants' unlawful and discriminatory conduct

in violation of the ADA, the Plaintiff has sutlercd and continues to suffer severe mental anguish and

emotional distress, including but not limited to major depression, humiliation, embarrassment, stress

and anxiety. and emotional pain and suffering all in an amount which cannot be accurately

detem1ined at this time.

        63. The Defendants' unlawful and discriminatory actions constitute willful violations of the

ADA for which the Plaintiff is entitled to an award of punitive damages to be detennined by a jury

all in an amount which cannot be accurately determined at this time.

                       AS AND FOR A SECOND CAUSE OF ACTION
                      (Violation of the Duty of Reasonable Accommodation)

        64. Plaintiffhereby repeats andrealleges each and every allegation in paragraphs" l" through

"63" above as if fully set forth herein.

        65. The Defendants violated their duty under the ADA to provide the Plaintiff with a

reasonable accommodation when they failed to accommodate the Plaintiff regarding his need for

an accommodation based on his obvious and known disability.



                                                9
    Case 1:21-cv-00930-BKS-CFH Document 1 Filed 08/17/21 Page 10 of 15



        66. The Defendants failed to demonstrate a good faith effort to consult with the Plaintiff in

 order to identify and make a reasonable accommodation which would have afforded the Plaintiff

 an oppo1iunity to continue to perfom1 his essential job functions.

        67. Upon information and belief, any requested accommodation would not have caused the

Defendants an undue hardship on the operation of its business.

        68. As a direct and proximate result of Defendants' violation of the duty of reasonable

accommodation under the ADA, the Plaintiff has suffered and continues to suffer hann for which

he is entitled to an award of damages.

        69. As a direct and proximate result of the Defendants' unlawful conduct constituting a

knowing, malicious, willful and wanton violation of the ADA, the Plaintiff has suffered a loss of

employment, pension and related benefits, wages, salary, financial opportunity and career

opportunity; and based on his suffering is entitled to an award of compensatory as we! l as punitive

damages, costs and attorney's fees all in an amount which cannot be accurately determined at this

time.

                        AS AND FOR A THIRD CAUSE OF ACTION
               (Discrimination in Violation of New York State Human Rights Law)

        70.   Plaintiff hereby repeats and realleges each and every allegation in paragraphs "I"

through "69" above as if fully set forth herein.

        71. The Defendants have discriminated against the Plaintiff on the basis of his disability in

violation of the New York State Human Rights Law by subjecting him to unlawful adverse

employment actions, including but not limited to, terminating Plaintiffs employment a day after he

had experienced a disability-related incident.




                                                   10
    Case 1:21-cv-00930-BKS-CFH Document 1 Filed 08/17/21 Page 11 of 15



       72. As a direct and proximate result of the Defendants' unlawful discriminatory conduct in

violation of the New York State Human Rights Law, Plaintiff has suffered and continues to suffer

monetary and/or economic harm, including but not limited to, loss of past and future income,

compensation and benefits for which he is entitled to an award of damages all in an amount which

cannot be accurately detem1ined at this time.

       73. As a direct and proximate result of the Defendants' unlawful discriminatory conduct in

violation of the New York State Human Rights Law, Plaintiff has suffered and continues to suffer

severe mental anguish and emotional distress, including but not limited to depression, humiliation,

embarrassment, stress and anxiety, and emotional pain and suffering for which he is entitled to an

award of damages all in an amount which cannot be accurately determined at tlus time.

                       AS AND FOR A FOURTH CAUSE OF ACTION
          (Failure to Accommodate in Violation of New York State Human Rights Law)

        74.   Plaintiff hereby repeats and realleges each and every allegation in paragraphs "l"

through "73" above as if fully set forth herein.

        75. The Defendants had notice of the Plaintiff's disability prior to: (a) revoking his security

clearance; and/or (b) terminating him on August 7, 2020.

        76. The Plaintiff could perform the essential functions of the job at issue with a reasonable

accommodation.

        77. The Defendants failed to engage in any interactive discussion with the Plaintiff regarding

his need for an accommodation before they revoked lus security clearance and te1minated him

because of his disability.

       78. On August 7, 2020, the Plaintiff attempted to discuss his treatment and return to work

plan with Ms. King, but she told the Plaintiff it was a "moot point" because his security clearance



                                                   11
     Case 1:21-cv-00930-BKS-CFH Document 1 Filed 08/17/21 Page 12 of 15



 had been revoked by Warren County and he had been terminated.

         79. For the reasons set forth above, the Defendants violated the New York State Human

 Rights Law when they refused to make a reasonable accommodation for the Plaintiff.

         80. As a direct and proximate result of the Defendants' unlawful discriminatory conduct in

 violation of the New York State Human Rights Law, Plaintiff has suffered and continues to suffer

 monetary and/or economic harm, including but not limited to. loss of past and future income,

compensation and benefits for which he is entitled to an award of damages all in an amount which

cmmot be accurately determined at this time.

        81. As a direct and proximate result of the Defendants' unlawful discriminatory conduct in

violation of the New York State Human Rights Law, Plaintiff has suffered and continues to suffer

severe mental anguish and emotional distress, including but not limited to depression, humiliation,

embarrassment. stress and anxiety, and emotional pain and suffe1ing for which he is entitled to an

award of danmges all in an amount which cam1ot be accurately detem1ined at this time.

        WHEREFORE, the Plaintiff prays that the Court enter judgment in his favor and against

Defendants, containing the following relief:

        A. A declaratory judgment that the actions, conduct and practices of the Defendants

complained of herein violate the laws of the United States and the State of New York;

        B. An award of back pay in an amount to be determined at trial, plus prejudgment interest

on back pay award based on interest rate for short-term United States Treasury bills, compounded

annually for the entire back pay period all in an amount which cannot be accurately determined at

this time;

        C. An award of front pay, to compensate the Plaintiff for all monetary and/or economic

damages, including but not limited to, the loss of past and foture income, wages, compensation,


                                                12
    Case 1:21-cv-00930-BKS-CFH Document 1 Filed 08/17/21 Page 13 of 15



seniority and other benefits of employment all in an amount which cannot be accurately determined

at this time;

        D. An award of damages in an amount to be detennined at trial, plus prejudgment interest,

to compensate Plaintiff for all non-monetary and/or compensatory damages, including but not limited

to, compensation for his mental anguish, humiliation, embarrassment, stress and anxiety, emotional

pain and suffering, emotional distress and physical i1~juries all in an amount which cannot be

accurately detem1ined at this time;

        E. An award of damages for any and all other monetary and/or non-monetary losses suffered

by Plaintiff in an amount to be detennined at trial, plus prejudgment interest all in an amount which

cannot be accurately determined at this time;

        F. An award of punitive damages all in an amount which cannot be accurately determined

at this time;

        G. An award of costs that Plaintiff has inc1med in this action, as well as the Plaintiffs

reasonable attorneys' fees to the fullest extent pennitted by law; and

        H. Such other and further relief as the Court may deem just and proper.


Dated: August 17, 2021


                                                      Cheryl L. So ern Esq.
                                                      Attorney for Plaintiff
                                                      Bar Roll No.: 514556
                                                      100 Saratoga Village Boulevai-d - Suite 38
                                                      Ballston Spa, New York 12020
                                                      Office: (518) 400-8030
                                                      Fax: (518) 400-8060
                                                      Email: csovern@sovemlaw.com




                                                13
   Case 1:21-cv-00930-BKS-CFH Document 1 Filed 08/17/21 Page 14 of 15




                                               VERI FICA TfON

 STAT EOFN EWY ORK   )
                     ) ss.:
 COUNTY OF SARA TOGA )

           JASON LEWIS, being duly sworn, depos es and says:

 I am the plain tiff in this action. I have read the foreg oing
                                                                comp laint and know the conte    nts thereof;
the same are true to my know ledge , excep t as to matters
                                                             therein stated to be alleged upon infon nation

and belief, and as to those matte rs I believ e them to be
                                                           true.

          The undersigned swears that the foregoing statem ents are
                                                                      tr~d ':~th e_g: ;?~1 e1ju ry.
                                                                       (       /      /   ~
                                                                   ~N ~@ s''< -              0




~';l'.l)J11 to before me this




fifi~
          Cheryl L. Sovern
  Notnry Public. Stntc of New York
   Qualified in Saratoga County
         No. 02S06168457
Con11l1ls;l~l1 ll,rift! , Allj/llsl 13; 2023




                                                   14
   Case 1:21-cv-00930-BKS-CFH Document 1 Filed 08/17/21 Page 15 of 15




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

JASON LEWIS,

                              Plaintiff,                           DEMAND FORA
                                                                   JURY DEMAND
       -against-

PRIMECARE MEDICAL, INC.; PERSONALCARE                              Civil Action No.:
REGISTERED PROFESSIONAL NURSING, P.C.;
PRIMECARE MEDICAL OF NEW YORK, INC.; and
WARREN COUNTY,

                              Defendants.




        Pursuant to FRCP Rule 38 a demand is hereby made that the above-referenced action be tried
by a jury.

DATED: August 17, 2021


                                                       orney o       tiff
                                                    Bar Roll No.: 514556
                                                    100 Saratoga Village Boulevard- Suite 38
                                                    Ballston Spa, New York 12020
                                                    Office: (518) 400-8030
                                                    Fax: (518) 400-8060
                                                    Email: csovern@sovernlaw.com




                                              15
